DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 recites “copolymer comprises at least 55 57 to 75 weight percent”. It is not clear whether the claim recites at least 55 weight percent or at least 55 to 75 weight percent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatlewick et al. (US 2014/0262426).
Regarding claims 1-3, Hatlewick discloses a polymer blend comprising a copolymer comprising EAA, i.e. ethylene acrylic acid, and EMA, i.e. ethylene methacrylic acid, having an acid content of 1 to 22 wt%, more preferably 5 to 12 wt%,  based on the weight of the copolymer and having a melt index of less than 75 g/10 minutes, wherein the amount of EAA and EMA copolymer comprises at least 40 wt% (paragraphs 0011, 0039, 0040, claim 4) and a LDPE having a density of 0.91 to 0.94 g/cc and having a melt index of 1.9 g/10 minutes (based on the evidence provided by the applicant) wherein the LDPE comprises at least 4 wt%, i.e. which would encompass prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Given that Hatlewick discloses similar composition as well as the similar relative viscosity ratio of polyolefin to the EAA copolymer as claimed in present claim, it is clear that the composition of Hatlewick would intrinsically possess the similar properties as claimed in present claim.
Regarding claim 6, Hatlewick discloses the polymer blend of claim 1, wherein the relative viscosity ratio of the polyolefin to the ethylene acrylic acid copolymer is 1.9 (1.9/1) (paragraph 0040 and table 1).
Regarding claims 10 and 14, Hatlewick discloses a polymer blend comprising a copolymer comprising EAA, i.e. ethylene acrylic acid, and EMA, i.e. ethylene methacrylic acid, having an acid content of 1 to 22 wt%, more preferably 5 to 12 wt%, based on the weight of the copolymer and having a melt index of less than 75 g/10 minutes, wherein the amount of EAA and EMA copolymer comprises at least 40 wt% (paragraphs 0011, 0039, 0040, claim 4) and a LDPE having a density of 0.91 to 0.94 g/cc and having a melt index of 1.9 g/10 minutes wherein the LDPE comprises at least 4 wt%, i.e. which would encompass any values above 4 including as claimed 30 to 45 wt%, based on the weight of the blend (paragraphs 0042, 0043 and table 1), wherein given that the copolymer and LDPE of Hatlewick is the same as claimed in present prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Given that Hatlewick discloses similar composition as well as the similar relative viscosity ratio of polyolefin to the EAA copolymer as claimed in present claim, it is clear that the composition of Hatlewick would intrinsically possess the similar properties as claimed in present claim.
Regarding claims 11-12, Hatlewick discloses a multilayer structure comprising at least two layers wherein layer A comprises the polymer blend of claim 1 and layer B comprises a metal/metallic substrate wherein the layer A is adhered to layer A, i.e. a top facial surface of layer B is in adhering contact with a bottom facial surface of layer A, (paragraphs 0044-0045).
Regarding claim 13, Hatlewick discloses the multilayer structure of claim 11, wherein outer protective layer is provided on the adhesive layer and the outer protective layer includes a polyolefin (paragraphs 0047-0048, claim 11).
Regarding claim 15, Hatlewick discloses a polymer blend comprising a copolymer comprising EAA, i.e. ethylene acrylic acid, having an acid content of 1 to 22 wt%, more preferably 5 to 12 wt%, based on the weight of the copolymer and having a melt index of less than 75 g/10 minutes, wherein the amount of EAA copolymer comprises at least 40 wt% (paragraphs 0011, 0036, 0039, 0040, claim 4) and a LDPE having a density of 0.91 to 0.94 g/cc and having a melt index of 1.9  g/10 minutes (table 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Hatlewick discloses similar composition as well as the similar relative viscosity ratio of polyolefin to the EAA copolymer as claimed in present claim, it is clear that the composition of Hatlewick would intrinsically possess the similar properties as claimed in present claim.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatlewick et al. (US 2014/0262426) in view of Wang (US 2013/0164552).
Regarding claims 8-9, Hatlewick discloses the polymer blend of claim 1 but fails to disclose calcium carbonate and its amount.
Wang discloses polymer blend for adhesive layer wherein the blend comprising calcium carbonate to enhance ant blocking and coefficient of friction characteristics.
Wang does not specifically disclose an amount of calcium carbonate. However, since the instant specification is silent to unexpected results, the specific amount of calcium carbonate is not considered to confer patentability to the claims. As the ant blocking and coefficient of friction characteristics is a variable that can be modified, .
Response to Arguments

Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Hatlewick is silent on the use of a polymer blend wherein the viscosity ratio is greater than 1.5 and less than 5 and RVR of the polyolefin to ethylene acrylic acid copolymer is less than 0.15 as required by the present claims. Further, applicant argues that Hatlewick does not mention measuring viscosities at all. However, it is noted that the fact remains that the RVR of the polyolefin to ethylene acrylic acid copolymer in Hatlewick is 0.025 as explained above. Given that Hatlewick discloses similar composition as well as the similar relative viscosity ratio of polyolefin to the EAA copolymer as claimed in present claim, it is clear that the composition of Ex parte Obie, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the blends in Hatlewick contain a maximum content of 25 weight percent LDPE. However, Hatlewick discloses the content of 25 weight percent as one of the embodiments. Applicant’s attention is drawn to paragraph 0043 which discloses that a blend comprises at least 4 weight percent of LDPE which would encompass any values above 4 including as claimed 30 to 45 wt%.
Applicant argues that the examples in Hatlewick only disclose 5 weight percent of the LDPE. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Court right, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that examples in present specification illustrate the criticality of the RVR range. Specifically, applicant points to comparative example G and invention example 1 and 2.  However, it is noted that the data is not persuasive given that the examples are not commensurate in scope with the scope of the present claim given that the examples disclose specific copolymer of ethylene/(meth)acrylic acid and specific polyolefin with specific amounts while the claim broadly recites a copolymer comprising ethylene and one of acrylic acid and methacrylic acid having acid content greater than 6 to 12 wt% and melt index of 5 to 30 g/10 minutes wherein the amount at least 55 wt% In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range. Further, the examples discloses poorer foil adhesion while present claim is broadly open to any substrate.
Applicant argues that Wang does not cure the deficiencies of Hatlewick. However, note that while Wang does not disclose all the features of the present claimed invention, Wang is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Knievel, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely polymer blend for adhesive layer wherein the blend comprising calcium carbonate to enhance antiblocking and coefficient of friction characteristics, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787